Citation Nr: 0719765	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  01-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for congestive heart 
failure with hypertension.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel 


INTRODUCTION

The veteran had active service from May 1967 to April 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for congestive heart 
failure and for flat feet.  The claims were remanded in 
October 2003, as the veteran had requested a personal hearing 
before a Veterans Law Judge at the RO.  In March 2004 the 
veteran indicated in writing that he desired a 
videoconference hearing instead.  In May 2004, the veteran 
testified before the undersigned at a videoconference 
hearing.  A copy of the hearing transcript is included in the 
claims folder.

On September 27, 2005, the Board issued a decision which 
denied entitlement to service connection for congestive heart 
failure with hypertension, and for flat feet.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  On December 24, 2006, a Joint Motion for 
Partial Remand was filed, noting that the denial of service 
connection for flat feet was not being contested.  However, 
the Joint Motion did request that the issue of entitlement to 
service connection for congestive heart failure with 
hypertension be remanded for further development.  On January 
23, 2007, an Order of the Court, remanding the case to the 
Board for action consistent with the Joint Motion for Partial 
Remand, was issued.  Copies of the Joint Motion and the 
Court's Order have been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The December 2006 Joint Motion for Partial Remand indicated 
that the Veterans Claims Assistance Act (VCAA) had expanded 
VA's duties to assist veterans in the development of their 
claims.  An essential part of this expansion was to set forth 
those times when it is necessary to obtain a VA medical 
examination prior to rendering a decision in a case.  The 
statute, at 38 U.S.C.A. § 5103A(d)(2), provides that an 
examination is required and "shall" be conducted when the 
evidence of record, taking into consideration all 
information, to include lay and medical evidence - (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of disability, 
and (2) indicates that the disability or the symptoms may be 
associated with the claimant's service, but (3) does not 
contain sufficient medical evidence for VA to render a 
decision.  Pursuant to 38 C.F.R. § 3.159(c)(4), a VA medical 
examination will be provided if the evidence of record 
indicates that the examination is necessary to decide the 
claim.  The regulation reads as follows:  

VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to 
decide the claim. A medical examination or medical 
opinion is necessary if the information and 
evidence of record does not contain sufficient 
competent medical evidence to decide the claim, 
but:  
(A)  Contains competent lay or medical evidence of 
a current diagnosed disability or persistent or 
recurrent symptoms of disability;  
(B)  Establishes that the veteran suffered an 
event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant 
has the required service or triggering event to 
qualify for that presumption; and 
(C)  Indicates that the claimed disability or 
symptoms may be associated with the established 
event, injury, or disease in service or with 
another service-connected disability.  

The Joint Motion noted that this case appeared to fall within 
the ambit of that regulation.  It was noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(i), which requires that 
evidence of record that claimed disability "may be" 
associated with an established event, is a low threshold.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The evidence of record had shown that the veteran had been 
noted to have a Grade II pansystolic heart murmur at his 
entrance onto active duty.  He complained of chest pains in 
service, and after extensive testing the diagnosis was of a 
functional heart murmur and no organic disease.  In 1983 and 
1984, he was found to have untreated hypertension.  The 
veteran was afforded a VA examination in June 1995.  The 
diagnoses were hypertensive vascular disease, benign, under 
fair control, with onset by history in 1983; probable 
ischemic heart disease with anginal syndrome; and 
"consider" congestive heart failure.  In May 2004, the 
veteran had testified at a hearing before the undersigned, at 
which time he requested a VA examination.

The Joint Motion for Partial Remand noted that there is 
currently no opinion of record suggesting a nexus between the 
veteran's current heart condition and the facts of record 
that make such a link possible.  It was noted that the Board 
had not addressed the issue of whether VA was required to 
provide an opinion; rather, the Board had simply stated that 
the duty to assist had been satisfied.  It was further noted 
that the Board had not addressed the veteran's request for an 
examination.  Therefore, it was found that the duty to assist 
to obtain a medical nexus examination may be required in this 
case.

In conformity with the analysis in the Joint Motion, the 
Board will now request another VA examination in this case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
cardiovascular examination.  The claims 
folder, to include the service medical 
records, must be made available to the 
examiner to review in conjunction with the 
examination, and the examiner must indicate 
in the examination report that the claims 
folder was so reviewed.  All indicated 
special studies deemed necessary must be 
conducted.

a.  The examiner should render an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50/50 degree of 
probability) that there is a causal or 
etiological relationship between any 
currently diagnosed cardiovascular 
disorder, to include congestive heart 
failure with hypertension, and the 
veteran's period of service, specifically 
the complaints of chest pain in service, 
or whether such a relationship is 
unlikely (i.e., less than a 50/50 degree 
of probability).

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it

c.  The examiner should provide a 
complete rationale for any and all 
opinions rendered.  If the examiner 
cannot answer any of the questions posed 
without resorting to unsupported 
speculation, the examiner should so 
state.

2.  Once the above-requested development has 
been completed, the veteran's claim for 
service connection for congestive heart 
failure with hypertension must be 
readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


